                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

EVERLENE FALCONER,                                    )
                                                      )
                    Plaintiff,                        )
                                                      )           No. 4:20-CV-11 RLW
          v.                                          )
                                                      )
NICOLE CONOYER,                                       )
                                                      )
                    Defendant.                        )

                                                  ORDER

          This case is set for trial on the Court’s jury docket of July 19, 2021. The case is before

the Court on Defendant Nicole Conoyer’s Motion for Subpoena and Order Compelling Social

Security Administration to Produce File (ECF No. 69). Plaintiff Everlene Falconer opposes the

Motion (ECF No. 70) and Defendant has filed a Reply (ECF No. 71). Defendant’s Motion seeks

an order compelling the Social Security Administration (“SSA”) “to present a qualified records

custodian to testify at the trial of this action outside the hearing of the jury and to lay an evidentiary

foundation for the contents and admissions of the file for Plaintiff Everlene Falconer’s disability

claim with the SSA.” (ECF No. 69 at 1.)

          In support, Defendant states that Plaintiff’s medical records and deposition testimony

indicate she received federal disability benefits from 2010 to 2020 as a result of diabetic

neuropathy in her lower extremities, a period of time that includes the accident at issue in this

case. 1       Defendant states she “anticipates that the SSA file and records will contain documentation

and information regarding prior injuries that Plaintiff sustained to her lower back or other parts of

her body allegedly injured in the . . . accident at issue, and/or documentation and information



         Defendant’s Motion for Subpoena references an attachment consisting of pages of Plaintiff’s
          1

deposition but there is no attachment to the Motion.
regarding degenerative conditions affecting her lower back or other parts of her body which pre-

existed the . . . accident at issue.” (Id. at 2.) Defendant asks the Court to direct the “Social

Security Administration to produce a qualified records custodian to appear at trial with a certified

copy of the SSA’s file and records relating to Plaintiff’s disability claim and benefits, and to

authenticate said file and records by means of testimony in accordance with the requirements of

the applicable Federal Rules of Evidence[.]” (Id. at 3.)

       The Court will deny the Motion.     Under the Case Management Order (“CMO”) (ECF No.

23) discovery in this case was to be completed by March 1, 2021.              (Id. at 2.)   Although

Defendant denies this is the case, her Motion seeks to conduct additional discovery into Plaintiff’s

medical history four months after the CMO’s deadline for discovery completion and less than three

weeks before the trial date.   Defendant could have sought discovery into Plaintiff’s receipt of

Social Security disability benefits prior to the CMO’s discovery deadline but did not.      Defendant

expressly states she “anticipates” the SSA file will contain relevant information, and “seeks to

determine whether there are admissible admissions and evidence” in the file.      (ECF No. 69 at 2.)

This indicates Defendant’s Motion is in the nature of a fishing expedition.    Defendant states that

Plaintiff testified concerning her receipt of Social Security disability benefits, and her “[m]edical

records indicate that Plaintiff had preexisting back pain.” (ECF No. 71 at 1.) Defendant can

cross examine Plaintiff concerning her receipt of Social Security disability benefits and her

medical records showing preexisting back pain.

       The Court also notes that Defendant’s Motion is not accompanied by a memorandum of

law in support as required by E.D. Mo. Local Rule 4.01(A).     The only legal citation in the Motion

is a bare statement that the Court is a court of competent jurisdiction under 20 C.F.R. § 401.180.

Defendant’s Motion does not cite any relevant case law and offers no basis to support the

extraordinary relief she requests.

                                                 2
       Defendant also filed a Motion for Leave to File a Supplemental Motion in Limine Two

Days Out of Time (ECF No. 72).        This Motion will be denied without prejudice.       The Order

Amending Case Management Order of May 27, 2021 (ECF No. 41) states in pertinent part:

               7. Motions in Limine: File all motions in limine to exclude evidence at
       least twenty (20) days before trial. The Court will not consider any motion in
       limine unless it contains a statement that the movant’s counsel has conferred in
       person or by telephone with opposing counsel in a good faith effort to resolve the
       dispute presented by the motion. Opposition to a motion in limine must be filed
       no later than five (5) days after the motion in limine is served.

(Id. at 1) (emphases in original).     Neither Defendant’s Motion for Leave nor the attached

proposed Supplemental Motion in Limine contains a statement that Defendant’s counsel conferred

with opposing counsel in person or by telephone in a good faith effort to resolve the dispute

presented by the motion.     The Motion for Leave states, “Defendant [sic] counsel’s failure to

address this potential motion in limine in consultation with Plaintiff’s counsel or to include it with

Defendant’s other motions in limine was purely an oversight on their part.” (ECF No. 72 at 1.)

Defendant’s counsel’s oversight does not excuse his failure to comply with the Court’s Order.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant Nicole Conoyer’s Motion for Subpoena and

Order Compelling Social Security Administration to Produce File (ECF No. 69) is DENIED.

       IT IS FURTHER ORDERED that Defendant Nicole Conoyer’s Motion for Leave to File

a Supplemental Motion in Limine Two Days Out of Time (ECF No. 72) is DENIED without

prejudice.




                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE


Dated this 2nd day of July, 2021.
                                                  3
